         Case 1:20-cv-05441-KPF Document 38 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIFORMED FIRE OFFICERS
ASSOCIATION, et al,

                          Plaintiff,               20 Civ. 5441 (KPF)

                   -v.-                                  ORDER

DEBLASIO, et al,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      For the reasons stated in open court during the hearing on July 28,

2020, the temporary restraining order entered by the Court on July 22, 2020 is

modified such that it no longer applies to non-party New York Civil Liberties

Union.

      SO ORDERED.

Dated:       July 29, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
